           Case 2:20-cv-00114-JTR                  ECF No. 21        filed 03/04/21       PageID.4168 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                                                              U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                      Mar 04, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                         DELISHA H.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:20-CV-00114-JTR
                                                                     )
                  ANDREW M. SAUL,                                    )
               COMMISSIONER OF SOCIAL,
                            Defendant

                                             AMENDED JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 17, is DENIED.
              The matter is REMANDED to the Commissioner for additional proceedings consistent with the Order at ECF No. 19.
              Judgment is entered for the Plaintiff.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              John T. Rogers                                                 on a motions for summary judgment.




Date: 3/4/2021                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
